BY THE COURT:
The cause is remanded to the district court for the following limited purposes:
1. Plaintiffs shall move the district court to compel the testimony of any deposition witness whose unavailable testimony is the object of the present appeal and is still needed by plaintiffs.
2. In connection with any such motion, the parties shall disclose to the district court all discovery information obtained since the entry of the disclosure order now on appeal which they contended affects the need for all or any part of the information withheld.
3. The district court is directed to review in camera the transcript of the grand jury testimony of any witness whose testimony is sought to be compelled.
4. In light of all information discovered since the district court’s disclosure order now on appeal, the district court shall rebalance the need for disclosure of any grand jury transcripts requested against the need for grand jury secrecy and shall enter a supplemental order which shall be certified to this court as a part of the record on this appeal.
This court retains jurisdiction of this appeal for all other purposes.
TATE, Circuit Judge, dissents.